PRYOR, J.
(dissenting). I am not satisfied that the verdict is supported by sufficient evidence of the defendant’s negligence or of the plaintiff’s nonnegligence. It is neither clear that the conductor knew or should have known the precarious position of the plaintiff, nor that he understood or should have understood her motion as a signal to stop. The position she had assumed was evidently insecure; and that position, as much as the accelerated movement of the car, was the cause of her fall. The damages, too, I believe to be excessive. There should be another trial of the cause.